 
SHARE PURCHASE AGREEMENT
 
Effective as of October 28, 2008
 
Between
 
BIAN YONG and LI ZHONG
 
(collectively, as the “Sellers”)
 
and
 
RISE AND GROW LIMITED
 
and
 
ZYTX TECHNOLOGY CO., LTD.
 
(collectively, as the “Buyer”)
 

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is effective as of October 28,
2008 (the “Effective Date”), by and between Rise and Grow Limited, a Hong Kong
limited company (“R&G”) and ZYTX Technology Co., Ltd.(“ZYTX”), a company
organized under the laws of The People’s Republic of China and is a Variable
Interest Entity controlled by R&G through its wholly-owned PRC subsidiary ZBDT
(Beijing) Technology Co., Ltd. (ZYTX and R&G are collectively refered to as the
“Buyer”), and also Bian Yong and Li Zhong, each is a resident of The People’s
Republic of China, excluding Hong Kong, Macau and Taiwan (“Seller” and
collectively, “Sellers”).
 
PRELIMINARY STATEMENT
 
Sellers are owners, beneficially and of record, of all of the registered capital
and equity interest of Guang Hua Insurance Agency Company Limited, a limited
liability company organized under the laws of The People’s Republic of China
(the “Company”). Sellers desire to sell to Buyer, and Buyer desires to purchase
from Sellers, all of the registered capital of the Company on the terms and
subject to the conditions set forth herein.
 
Accordingly, in consideration of the mutual agreements hereinafter set forth,
Buyer and Sellers agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 
Section 1.1 In this Agreement, the following terms have the meanings specified
or referred to in this Section 1.1 and shall be equally applicable to both the
singular and plural forms.
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person; provided that neither the Company nor any Subsidiary of the Company
shall be deemed an Affiliate of Sellers.
 
“Associate” has the meaning specified in Section 4.15.
 
“Balance Sheet” has the meaning specified in Section 4.4.
 
“Balance Sheet Date” means June 30, 2008.
 
“Buyer” means R&G together with its Variable Interest Entity, ZYTX, which is
controlled by R&G through its wholly-owned subsidiary, ZBDT, as set forth in the
preamble to this Agreement.
 
“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer under this Agreement or in
connection herewith.
 
“Claim Notice” has the meaning specified in Section 10.3.
 
“Closing” means the closing of the transfer of the Shares from Sellers to Buyer.
 
“Closing Date” has the meaning specified in Section 3.1.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning specified in the first paragraph of this Agreement.
 

--------------------------------------------------------------------------------


 
“Company Agreements” has the meaning specified in Section 4.15.
 
“Copyrights” means United States and foreign copyrights, copyrightable works,
and mask work, whether registered or unregistered, and pending applications to
register the same.
 
“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.
 
“Effective Date” has the meaning set forth in the preamble of this Agreement.
 
“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.
 
“Environmental Law” means all Requirements of Laws derived from or relating to
all federal, state and local laws or regulations relating to or addressing the
environment, health or safety and all foreign or state equivalents thereof.
 
“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any claim, action, suit or proceeding incident to any
matter indemnified against hereunder (including court filing fees, court costs,
arbitration fees or costs, witness fees, and reasonable fees and disbursements
of legal counsel, investigators, expert witnesses, consultants, accountants and
other professionals).
 
“Governmental Body” means any political subdivision or department thereof, any
other governmental or regulatory body, commission, central bank, board, bureau,
organ or instrumentality or any court, in each case whether federal, state,
local or foreign.
 
“Governmental Permits” has the meaning specified in Section 4.9.
 
“Intellectual Property” means Copyrights, Patent Rights, Trademarks and Trade
Secrets and all agreements, contracts, licenses, sublicenses, assignments and
indemnities which relate or pertain to any of the foregoing.
 
“Laws” has the meaning set forth in Section 4.14.
 
“Leased Real Property” has the meaning specified in Section 4.10.
 
“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, expenses, deficiencies
or other charges.
 
“Material Adverse Effect” means any condition, circumstance, change or effect
(or any development that, insofar as can be reasonably foreseen, would result in
any condition, circumstance, change or effect) that is materially adverse to the
assets, business, financial condition, results of operations or prospects of the
Company.
 
“Money Laundering Laws” has the meaning set forth in Section 4.23.
 
“Owned Software” has the meaning specified in Section 4.12(g).
 
- 3 -

--------------------------------------------------------------------------------


 
“Patent Rights” means United States and foreign patents, patent applications,
continuations, continuations-in-part, divisions, reissues, patent disclosures,
inventions (whether or not patentable or reduced to practice) and improvements
thereto.
 
“Permitted Encumbrances” means: (i) liens for taxes and other governmental
charges and assessments arising in the ordinary course of business which are not
yet due and payable, (ii) liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like liens arising in the
ordinary course of business for sums not yet due and payable and (iii) other
liens or imperfections on property which are not material in amount, do not
interfere with, and are not violated by, the consummation of the transactions
contemplated by this Agreement, and do not impair the marketability of, or
materially detract from the value of or materially impair the existing use of,
the property affected by such lien or imperfection.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.
 
“Purchase Price” has the meaning specified in Section 2.2.
 
“R&G” means Rise and Grow Limited, a company organized under the laws of Hong
Kong.
 
“Requirements of Laws” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body (including those pertaining to electrical,
building, zoning, subdivision, land use, environmental and occupational safety
and health requirements) or common law.
 
“RMB” means the legal currence of the People’s Republic of China.
 
“Sellers” has the meaning specified in the first paragraph of this Agreement.
 
“Sellers Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Sellers under this Agreement or in
connection herewith.
 
“Shares” means all of the registered capital of the Company.
 
“Software” means computer software programs and software systems, including all
databases, compilations, tool sets, compilers, higher level or “proprietary”
languages, related documentation and materials, whether in source code, object
code or human readable form.
 
“Subsidiaries” means any corporation, partnership, limited liability company,
joint venture or other entity in which the Company (a) owns, or at any relevant
time owned, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities or equity interests or (b) is a general partner.
 
“Tax” means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto.
 
“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).
 
- 4 -

--------------------------------------------------------------------------------


 
“Tax Return” means any federal, state, local or foreign tax return, declaration,
statement, report, schedule, form or information return or any amendment or
attachment to any of the foregoing relating to Taxes.
 
“Trademarks” means United States, state and foreign trademarks, service marks,
logos, trade dress and trade names (including all assumed or fictitious names
under which the Company [or any Subsidiary] is conducting business or has within
the previous five years conducted business), whether registered or unregistered,
and pending applications to register the foregoing.
 
“Trade Secrets” means confidential ideas, trade secrets, know-how, concepts,
methods, processes, formulae, reports, data, customer lists, mailing lists,
business plans, or other proprietary information.
 
“ZBDT” means ZBDT (Beijing) Technology Co. Ltd., a company organized under the
laws of The People’s Republic of China and a wholly-owned subsidiary of R&G as
set forth in the preamble to this Agreement.
 
“ZYTX” means ZYTX Technology Co. Ltd., a company organized under the laws of The
People’s Republic of China and is a Variable Interest Entity controlled by R&G
through its wholly-owned PRC subsidiary ZBDT.
 
Section 1.2 Interpretation. As used in this Agreement, the word “including”
means without limitation, the word “or” is not exclusive and the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (i) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of and the
Exhibits and Schedules attached to this Agreement; (ii) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement; and (iii) to a statute means
such statute as amended from time to time and includes any successor legislation
thereto. The Schedules and Exhibits referred to herein shall be construed with
and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein. Titles to Articles and headings of Sections are inserted
for convenience of reference only and shall not be deemed a part of or to affect
meaning or interpretation of this Agreement. References herein to the knowledge
of a party or matters or information known to a party mean the actual knowledge
or conscious awareness of the Chief Executive Officer, Chief Financial Officer,
Chairman of the Board or Manager of such party.
 
ARTICLE 2
PURCHASE AND SALE OF SHARES; PURCHASE PRICE
 
Section 2.1 Purchase and Sale of Shares. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Sellers shall sell, transfer,
assign, convey and deliver to ZYTX, and Buyer shall purchase from Sellers, the
Shares, free and clear of all Encumbrances (except for Permitted Encumbrances).
 
Section 2.2 Purchase Price. The purchase price for the Shares shall be RMB
40,000,000 in cash (the “Purchase Price”), of which RMB30,000,000 shall be
funded by R&G and RMB10,000,000 shall be funded by ZYTX.
 
- 5 -

--------------------------------------------------------------------------------


 
Section 2.3 Certain Tax Matters
 
The Company shall pay, at or prior to the Closing Date, all of its Taxes through
its most recently completed fiscal year. In addition, Sellers shall be
responsible for all transfer and withholding Taxes related to the transaction
contemplated by this Agreement.
 
ARTICLE 3
CLOSING
 
Section 3.1 Closing Date. The Closing shall take place at 9:00 A.M., local time
or such later date as may be agreed upon by Buyer and Sellers after the
conditions set forth in Article VIII have been satisfied, at such place or at
such other time as shall be agreed upon by Buyer and Sellers. The time and date
on which the Closing is actually held are sometimes referred to herein as the
“Closing Date”.
 
Section 3.2 Payment of Purchase Price.
 
(a) Subject to fulfillment or waiver of the conditions set forth in Section 8.1,
at the Closing, Buyer shall pay the Purchase Price by wire transfer of
immediately available funds to the account specified in Schedule 3.2.
 
Section 3.3 Buyer’s Additional Deliveries. Subject to fulfillment or waiver of
the conditions set forth in Section 8.1, at the Closing, Buyer shall deliver to
Sellers all the following:
 
(a) Copy of R&G’s Certificate of Incorporation certified as of a recent date by
the appropriate office in Hong Kong;
 
(b) Copy of ZYTX’s Certificate of Incorporation (or equivalent) certified as of
a recent date by the appropriate office in The People’ Republic of China;
 
(c) Certificate of good standing of R&G (or the equivalent) issued as of a
recent date by the appropriate office in Hong Kong;
 
(d) Certificate of good standing of ZYTX (or the equivalent) issued as of a
recent date by the appropriate office in The People’s Republic of China;
 
(e) Certificate of the corporate secretary of R&G, dated the Closing Date, in
form and substance reasonably satisfactory to Sellers, as to (i) no amendments
to the Certificate of Incorporation of R&G since a specified date; (ii) the
Charter of R&G; (iii) the resolutions of the Board of Directors of R&G (or the
equivalent) authorizing the execution and performance of this Agreement and the
transactions contemplated hereby; and (iv) incumbency and signatures of the
officers of R&G executing this Agreement and any Buyer Ancillary Agreement; and
 
(f) Certificate of the corporate secretary of ZYTX, dated the Closing Date, in
form and substance reasonably satisfactory to Sellers, as to (i) no amendments
to the Certificate of Incorporation of ZYTX since a specified date; (ii) the
Charter of ZYTX; (iii) the resolutions of the Board of Directors of ZYTX (or the
equivalent) authorizing the execution and performance of this Agreement and the
transactions contemplated hereby; and (iv) incumbency and signatures of the
officers of ZYTX executing this Agreement and any Buyer Ancillary Agreement; and
 
(g) The certificates contemplated by Section 8.2(a)-(b), duly executed by an
authorized officer of R&G and an authorized officer of ZYTX.
 
- 6 -

--------------------------------------------------------------------------------


 
Section 3.4 Sellers’ Deliveries. Subject to fulfillment or waiver of the
conditions set forth in Section 8.2, at Closing, Sellers shall deliver to Buyer
all the following:
 
(a) Copy of the Certificate of Incorporation (or the equivalent) of the Company
certified as of a recent date by the appropriate office of The People’s Republic
of China and a copy of the Company’s bylaws (or the equivalent) dated as of a
recent date.
 
(b) Sellers’ Certificate, executed by each of the Sellers and dated the Closing
Date, in form and substance reasonably satisfactory to Buyer, certifying that
(i) no litigation, proceeding, investigation, or inquiry is pending, or to the
best knowledge of Sellers threatened, which might result in an action to enjoin
or prevent the consummation of the transactions contemplated by this Agreement,
or, to the extent not disclosed herein, by or against the Company, which might
result in any material adverse change in any of the assets, properties,
business, or operations of the Company and (ii) there have been no amendments to
the Certificate of Incorporation or the bylaws of the Company (or their
equivalents) since the dates indicated on such documents as delivered in
accordance with Section 3.4(a).
 
(c) Opinion of counsel to Sellers substantially in the form contained in Exhibit
A attached hereto;
 
(d) All consents, waivers or approvals required to be obtained by Sellers and/or
the Company with respect to the consummation of the transactions contemplated by
this Agreement;
 
(e) The certificate contemplated by Sections 8.1(a) duly executed by each
Seller; and
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Sellers hereby jointly and severally represent
and warrant to Buyer and agree as follows:
 
Section 4.1 Title to the Shares; Authority of Sellers.
 
(a) As of the Closing Date, each Seller has good and valid title to their
respective Shares, free and clear of any and all Encumbrances whatsoever, and
none of the Shares are subject to any outstanding option, warrant, call, or
similar right of any other Person to acquire the same, and none of the Shares
are subject to any restriction on transfer thereof except for restrictions under
applicable Laws. Upon consummation of the transactions contemplated hereby in
accordance with the terms hereof, Sellers will convey good and valid title to
the Buyer of all of the Shares, free and clear of any and all Encumbrances
whatsoever, except for restrictions on transfer under applicable Laws.
 
(b) Sellers have full power and authority to execute, deliver and perform this
Agreement and all of the Sellers Ancillary Agreements. This Agreement has been
duly executed and delivered by Sellers and is the legal, valid and binding
obligation of Sellers enforceable in accordance with its terms, and each of the
Sellers Ancillary Agreements upon execution and delivery by Sellers will be a
legal, valid and binding obligation of Sellers enforceable in accordance with
its terms.
 
(c) Neither the execution and delivery of this Agreement or any of the Sellers
Ancillary Agreements or the consummation of any of the transactions contemplated
hereby or thereby nor compliance with or fulfillment of the terms, conditions
and provisions hereof or thereof will:
 
- 7 -

--------------------------------------------------------------------------------


 
(i) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of the assets or
properties of Sellers or the Company, under (1) the charter or Bylaws of the
Company, (2) any note, instrument, agreement, mortgage, lease, license,
franchise, permit or other authorization, right, restriction or obligation to
which Sellers or the Company is a party or any of the respective assets or
properties of Sellers or the Company is subject or by which Sellers or the
Company is bound, (3) any Court Order to which Sellers or the Company is a party
or any of the respective assets or properties of Sellers or the Company is
subject or by which Sellers or the Company is bound, or (4) any Requirements of
Laws affecting Sellers or the Company or their respective assets or properties;
or
 
(ii) require the approval, consent, authorization or act of, or the making by
Sellers or the Company of any declaration, filing or registration with, any
Person.
 
Section 4.2 Organization and Capital Structure of the Company.
 
(a) The Company is a company duly organized, validly existing and in good
standing under the laws of the People’s Republic of China. The Company is duly
qualified to transact business as a foreign corporation and is in good standing
in each of the jurisdictions is transacts business. No other jurisdiction has
demanded, requested or otherwise indicated that the Company is required so to
qualify. The Company has full power and authority to own or lease and to operate
and use its properties and assets and to carry on its business as now conducted.
 
(b) The registered capital of the Company is RMB10,000,000. Except for this
Agreement, there are no agreements, arrangements, options, warrants, calls,
rights or commitments of any character relating to the issuance, sale, purchase
or redemption of any shares of capital stock of the Company. No holder of
Company Common Stock has any preemptive, stock purchase or other rights to
acquire Company Common Stock. All of the outstanding shares of the Company
Common Stock are validly issued, fully paid and nonassessable and were not
issued in violation of any preemptive or similar rights. Sellers are the record
and beneficial owner of one hundred percent (100%) of the shares of Company
Common Stock. All of such shares of Company Common Stock are so owned free from
all Encumbrances of any kind.
 
(c) True and complete copies of the Certificate of Incorporation (or the
equivalent) and all amendments thereto, of the Charter, as amended to date, and
of the stock ledger of the Company have been delivered to Buyer.
 
Section 4.3 Subsidiaries and Investments. The Company does not have any
Subsidiaries.
 
Section 4.4 Financial Statements. Schedule 4.4 contains (i) the audited balance
sheets of the Company as of June 30, 2007 and June 30, 2008 and the related
statements of income and cash flows for the two years then ended, together with
the appropriate notes to such financial statements and the report thereon of
June 30, 2008, and (ii) the unaudited balance sheet of the Company as of
September 30, 2008, (such balance sheet being herein called the “Balance Sheet”)
and the related statements of income and cash flows for the three months then
ended. All such statements were (or shall have been) prepared in conformity with
GAAP and fairly present the financial position (on a consolidated and, where
applicable, consolidating basis) of the entities described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows (on a consolidated and, where applicable, consolidating basis) of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.
 
- 8 -

--------------------------------------------------------------------------------


 
Section 4.5 Operations Since Balance Sheet Date.
 
(a) Since the Balance Sheet Date, there has been:
 
(i) no material adverse change in the assets, business, operations, liabilities,
profits, prospects or condition (financial or otherwise) of the Company, and no
fact or condition exists or is contemplated or threatened which might reasonably
be expected to cause such a change in the future; and
 
(ii) no damage, destruction, loss or claim, whether or not covered by insurance,
or condemnation or other taking adversely affecting any of the assets, business,
operations, condition or prospects of the Company.
 
(b) Since the Balance Sheet Date, the Company has conducted its business only in
the ordinary course and in conformity with past practice and, without limiting
the generality of the foregoing, has not:
 
(i) sold, leased (as lessor), transferred or otherwise disposed of (including
any transfers from the Company to Sellers or any of its Affiliates), or
mortgaged or pledged, or imposed or suffered to be imposed any Encumbrance
(other than a Permitted Encumbrance) on, any of the assets reflected on the
Balance Sheet or any assets acquired by the Company after the Balance Sheet
Date, except for inventory and minor amounts of personal property sold or
otherwise disposed of for fair value in the ordinary course of business
consistent with past practice;
 
(ii) canceled any debts owed to or claims held by the Company (including the
settlement of any claims or litigation) or waived any other rights held by the
Company other than in the ordinary course of business consistent with past
practice;
 
(iii) paid any claims against the Company (including the settlement of any
claims and litigation against the Company or the payment or settlement of any
obligations or liabilities of the Company) other than in the ordinary course of
business consistent with past practice;
 
(iv) created, incurred or assumed, or agreed to create, incur or assume, any
indebtedness for borrowed money (other than money borrowed or advances from
Sellers or any of its Affiliates in the ordinary course of business consistent
with past practice) or entered into, as lessee, any capitalized lease
obligations;
 
(v) accelerated or delayed collection of notes or accounts receivable in advance
of or beyond their regular due dates or the dates when the same would have been
collected in the ordinary course of business consistent with past practice;
 
(vi) delayed or accelerated payment of any account payable or other liability of
the Company beyond or in advance of its due date or the date when such liability
would have been paid in the ordinary course of business consistent with past
practice;
 
(vii) acquired any real property or undertaken or committed to undertake capital
expenditures exceeding RMB100,000 in the aggregate;
 
(viii) made, or agreed to make, any payment of cash or distribution of assets to
Sellers or any of its Affiliates;
 
- 9 -

--------------------------------------------------------------------------------


 
(ix) instituted any increase in any compensation payable to any officer or
employee of the Company or in any profit-sharing, bonus, incentive, deferred
compensation, insurance, pension, retirement, medical, hospital, disability,
welfare or other benefits made available to officers or employees of the
Company;
 
(x) made any change in the accounting principles and practices used by the
Company from those applied in the preparation of the Balance Sheet and the
related statements of income and cash flow for the period ended on the Balance
Sheet Date;
 
(xi) entered into or become committed to enter into any other material
transaction except in the ordinary course of business; or
 
(xii) prepared or filed any Tax Return inconsistent with past practice or, on
any such Tax Return, taken any position, made any election, or adopted any
method that is inconsistent with positions taken, elections made or methods used
in preparing or filing similar Tax Returns in prior periods.
 
Section 4.6 No Undisclosed Liabilities. The Company is not subject to any
liability (including unasserted claims, whether known or unknown), whether
absolute, contingent, accrued or otherwise, which is not shown or which is in
excess of amounts shown or reserved for in the Balance Sheet, other than
liabilities of the same nature as those set forth in the Balance Sheet and the
notes thereto and reasonably incurred after the Balance Sheet Date in the
ordinary course of business consistent with past practice.
 
Section 4.7 Taxes.
 
(a) All Tax Returns of the Company required to be filed by any of them have been
filed, all such Tax Returns are true and correct in all material respects, and
all Taxes shown on such Tax Returns to be due and payable and all assessments,
fees and other governmental charges upon the Company and upon their respective
properties, assets, income, businesses and franchises that are due and payable
have been paid when due and payable, except for such Taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefore. All Taxes required to be withheld by the Company
have been duly withheld, and such withheld Taxes have been either duly paid to
the proper Governmental Body or properly set aside in accounts for such purpose.
 
(b) No Governmental Body has asserted or threatened to assert any deficiency,
claim or issue with respect to Taxes or any adjustment to Taxes against the
Company with respect to any taxable period for which the period of assessment or
collection remains open. No adjustment that would materially increase the Tax
liability, or materially reduce any Tax Asset, of the Company or any Subsidiary
has been made, proposed or threatened by a Governmental Body during any audit of
any taxable period which would reasonably be expected to be made, proposed or
threatened in an audit of any subsequent taxable period.
 
(c) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date, as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing Date
under Section 481 of the Code (or any corresponding provision of state, local or
foreign income Tax law), (ii) installment sale or open transaction disposition
made on or prior to the Closing Date or (iii) prepaid amount received on or
prior to the Closing Date.
 
- 10 -

--------------------------------------------------------------------------------


 
(d) The Company has never been a member of any consolidated, combined,
affiliated or unitary group of corporations for any Tax purposes other than a
group in which the Company is the common parent.
 
(e) Sellers have paid all relevant Taxes including capital gain Taxes, transfer
Taxes and withholding Taxes originated by this agreement, particularly as
related to the transfer of the Units and has provided Buyer evidence of such.
 
(f) Sellers or the Company have paid, prior to the Closing Date, all of its
applicable Taxes.
 
Section 4.8 Availability of Assets. The assets owned or leased by the Company
constitute all the assets and properties used in, or necessary for, the
operation of the business of the Company (including all books, records,
computers and computer programs and data processing systems) and are in good
condition (subject to normal wear and tear) and serviceable condition and are
suitable for the uses for which intended.
 
Section 4.9 Governmental Permits. The Company owns, holds or possesses all
licenses, franchises, permits, privileges, immunities, approvals and other
authorizations from a Governmental Body which are necessary to entitle it to own
or lease, operate and use its assets and to carry on and conduct its business
substantially as currently conducted, including, without limitation, all
licenses necessary to operate as an insurance agent in The People’s Republic of
China (herein collectively called “Governmental Permits”). Schedule 4.9 sets
forth a list and brief description of each Governmental Permit, except for such
incidental licenses, permits and other authorizations which would be readily
obtainable by any qualified applicant without undue burden in the event of any
lapse, termination, cancellation or forfeiture thereof. Complete and correct
copies of all of the Governmental Permits have heretofore been delivered to
Buyer by Sellers.
 
(i) The Company has fulfilled and performed its obligations under each of the
Governmental Permits, and no event has occurred or condition or state of facts
exists which constitutes or, after notice or lapse of time or both, would
constitute a breach or default under any such Governmental Permit or which
permits or, after notice or lapse of time or both, would permit revocation or
termination of any such Governmental Permit, or which might adversely affect the
rights of the Company under any such Governmental Permit; (ii) no notice of
cancellation, of default or of any dispute concerning any Governmental Permit,
or of any event, condition or state of facts described in the preceding clause,
has been received by, or is known to, Sellers or the Company; and (iii) each of
the Governmental Permits is valid, subsisting and in full force and effect and
will continue to be in full force and effect immediately after the Closing, in
each case without (x) the occurrence of any breach, default or forfeiture of
rights thereunder, or (y) the consent, approval, or act of, or the making of any
filing with, any Governmental Body.
 
Section 4.10 Real Property.
 
(a) The Company does not own any real property.
 
(b) Schedule 4.10(B) sets forth a list and brief description of each lease or
similar agreement (showing the parties thereto, annual rental, expiration date,
renewal and purchase options, if any, the improvements thereon, the uses being
made thereof, and the location and the legal description of the real property
covered by, and the space occupied under, such lease or other agreement) under
which (i) the Company is lessee of, or holds, uses or operates, any real
property owned by any third Person (the “Leased Real Property”). Except as set
forth in such Schedule, the Company has the right to quiet enjoyment of all the
Leased Real Property described in such Schedule for the full term of each such
lease or similar agreement (and any renewal option) relating thereto, and the
leasehold or other interest of the Company in such Leased Real Property is not
subject or subordinate to any Encumbrance except for Permitted Encumbrances.
Except for Permitted Encumbrances, there are no agreements or other documents
governing or affecting the occupancy or tenancy of any of the Leased Real
Property by the Company. Complete and correct copies of any instruments
evidencing Encumbrances, commitments for the issuance of title insurance, title
opinions, surveys and appraisals in Sellers’s or the Company’s possession and
any policies of title insurance currently in force and in the possession of
Sellers or the Company with respect to each such parcel of Leased Real Property
have heretofore been delivered by Sellers to Buyer.
 
- 11 -

--------------------------------------------------------------------------------


 
(c) Neither the whole nor any part of any real property leased, used or occupied
by the Company is subject to any pending suit for condemnation or other taking
by any public authority, and, to the best knowledge of Sellers or the Company,
no such condemnation or other taking is threatened or contemplated.
 
Section 4.11 Personal Property.
 
(a) Schedule 4.11(A) contains a detailed list of all equipment, vehicles,
furniture and other personal property owned by the Company having an original
cost of RMB100,000 or more. The Company has good and marketable title to all of
its assets and properties free and clear of all Encumbrances, except for
Permitted Encumbrances.
 
(b) Schedule 4.11(B) contains a brief description of each lease or other
agreement or right, whether written or oral (including in each case the annual
rental, the expiration date thereof and a brief description of the property
covered), under which the Company is lessee of, or holds or operates, any
equipment, vehicle or other tangible personal property owned by a third Person,
except for any such lease, agreement or right that is terminable by the Company
without penalty or payment on notice of thirty (30) days or less, or which
involves the payment by the Company of rentals of less than RMB400,000 per year.
 
Section 4.12 Intellectual Property; Software.
 
(a) Schedule 4.12 contains a list and description (showing in each case any
product, device, process, service, business or publication covered thereby, the
registered or other owner, expiration date and number, if any) of all
Copyrights, Patent Rights and Trademarks owned by, licensed to or used by the
Company.
 
(b) Schedule 4.12 contains a list and description (showing in each case any
owner, licensor or licensee) of all Software owned by, licensed to or used by
the Company, except Software licensed to the Company that is available in
consumer retail stores and subject to “shrink-wrap” license agreements.
 
(c) Schedule 4.12 contains a list and description (showing in each case the
parties thereto and the material terms thereof) of all agreements, contracts,
licenses, sublicenses, assignments and indemnities which relate to (i) any
Copyrights, Patent Rights or Trademarks listed in Schedule 4.12, (ii) any Trade
Secrets owned by, licensed to or used by the Company or (iii) any Software
listed in Schedule 4.12.
 
(d) The Company either: (i) owns the entire right, title and interest in and to
the Intellectual Property and Software included in its assets and properties,
free and clear of any Encumbrance; or (ii) has the perpetual, royalty-free right
to use the same.
 
- 12 -

--------------------------------------------------------------------------------


 
(e) (i) All registrations for Copyrights, Patent Rights and Trademarks
identified in Schedule 4.12 as being owned by the Company are valid and in
force, and all applications to register any unregistered Copyrights, Patent
Rights and Trademarks so identified are pending and in good standing, all
without challenge of any kind; (ii) the Intellectual Property owned by the
Company is valid and enforceable; (iii) the Company has the sole and exclusive
right to bring actions for infringement or unauthorized use of the Intellectual
Property and Software owned by the Company, and to the knowledge of Sellers and
the Company, there is no basis for any such action; (iv) the Company has taken
all actions reasonably necessary to protect, and where necessary register, the
Copyrights, Trademarks, Software, Patent Rights or Trade Secrets; and (v) the
Company is not in breach of any agreement affecting the Intellectual Property,
and has not taken any action which would impair or otherwise adversely affect
its rights in the Intellectual Property. Correct and complete copies of: (x)
registrations for all registered Copyrights, Patent Rights and Trademarks
identified in Schedule 4.12 as being owned by the Company; and (y) all pending
applications to register unregistered Copyrights, Patent Rights and Trademarks
identified in Schedule 4.12 as being owned by the Company (together with any
subsequent correspondence, notices or filings relating to the foregoing) have
heretofore been delivered by Sellers to Buyer.
 
(f) (i) No infringement of any Intellectual Property of any other Person has
occurred or results in any way from the operations, activities, products,
Software, equipment, machinery or processes used in the Company’s business; (ii)
no claim of any infringement of any Intellectual Property of any other Person
has been made or asserted in respect of the operations of the Company’s
business; (iii) no claim of invalidity of any Copyright, Trademark or Patent
Right, Software or Trade Secret has been made; (iv) no proceedings are pending
or, to the knowledge of the Company, threatened which challenge the validity,
ownership or use of any Intellectual Property; and (v) neither Sellers nor the
Company has had notice of, or knowledge of any basis for, a claim against
Sellers that the operations, activities, products, software, equipment,
machinery or processes of the Company infringe any Intellectual Property of any
other Person.
 
(g) (i) The Software included in the assets and properties of the Company is not
subject to any transfer, assignment, reversion, site, equipment, or other
limitations; (ii) the Company has maintained and protected the Software included
in the assets and properties of the Company that it owns (the “Owned Software”)
(including all source code and system specifications) with appropriate
proprietary notices, confidentiality and non-disclosure agreements and such
other measures as are necessary to protect the proprietary, trade secret or
confidential information contained therein; (iii) the Owned Software has been
registered or is eligible for protection and registration under applicable
copyright law and has not been forfeited to the public domain; (iv) the Company
has copies of all prior releases or separate versions of the Owned Software so
that the same may be subject to registration in the United States Copyright
Office; (v) the Company has complete and exclusive right, title and interest in
and to the Owned Software; (vi) the Company has developed the Owned Software
through its own efforts and for its own account without the aid or use of any
consultants, agents, independent contractors or Persons (other than Persons that
are employees of the Company); (vii) the Owned Software does not infringe any
Intellectual Property of any other Person; (viii) any Owned Software includes
the source code, system documentation, statements of principles of operation and
schematics, as well as any pertinent commentary, explanation, program (including
compilers), workbenches, tools, and higher level (or “proprietary”) language
used for the development, maintenance, implementation and use thereof, so that a
trained computer programmer could develop, maintain, enhance, modify, support,
compile and use all releases or separate versions of the same that are currently
subject to maintenance obligations by the Company; (ix) there are no agreements
or arrangements in effect with respect to the marketing, distribution, licensing
or promotion of the Owned Software by any other Person; (x) the Owned Software
complies with all applicable Requirements of Laws relating to the export or
reexport of the same; and (xi) the Owned Software may be exported or reexported
to all countries without the necessity of any license, other than to those
countries specified as prohibited destinations pursuant to applicable
regulations of the United States Department of Commerce and/or the United States
State Department.
 
- 13 -

--------------------------------------------------------------------------------


 
(h) All employees, agents, consultants or contractors who have contributed to or
participated in the creation or development of any Intellectual Property or
Software on behalf of the Company or any predecessor in interest thereto either:
(i) is a party to a “work-for-hire” agreement under which the Company is deemed
to be the original owner/author of all property rights therein; or (ii) has
executed an assignment or an agreement to assign in favor of the Company (or
such predecessor in interest, as applicable) of all right, title and interest in
such material.
 
Section 4.13 Accounts Receivable. All accounts receivable of the Company have
arisen from bona fide transactions by the Company in the ordinary course of
business. All accounts receivable reflected in the Balance Sheet are good and
collectible in the ordinary course of business at the aggregate recorded amounts
thereof, net of any applicable allowance for doubtful accounts reflected in the
Balance Sheet.
 
Section 4.14 Reserved.
 
Section 4.15 Employee Relations.
 
(a) Schedule 4.15(A) contains: (i) a list of all key employees or commission
salespersons of the Company as of the Effective Date whose then current annual
compensation was in excess of RMB100,000 and (ii) the then current annual
compensation of, and a description of the fringe benefits (other than those
generally available to employees of the Company) provided by the Company to any
such employees or commission salespersons.
 
(b) The Company is not involved in any labor dispute or, to the knowledge of the
Company, is any such dispute threatened. None of the Company’s employees is a
member of a union and the Company believes that its relations with its employees
are good.
 
(c)  (i) To the best knowledge of Sellers and the Company, the Company is not
involved in any transaction or other situation with any employee, officer,
director or Affiliate of the Company which may be generally characterized as a
“conflict of interest”, including, but not limited to, direct or indirect
interests in the business of competitors or customers of the Company and (ii)
there are no situations with respect to the Company which involved or involves
(A) the use of any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to political activity, (B) the
making of any direct or indirect unlawful payments to government officials or
others from corporate funds or the establishment or maintenance of any unlawful
or unrecorded funds, (C) the violation of any of the provisions of The Foreign
Corrupt Practices Act of 1977, or any rules or regulations promulgated
thereunder, (D) the receipt of any illegal discounts or rebates or any other
violation of the antitrust laws or (E) any investigation by the U.S. Securities
and Exchange Commission or any other federal, foreign, state or local government
agency or authority.
 
(d) Since the Balance Sheet Date, the Company has not, directly or indirectly,
purchased, leased from others or otherwise acquired any material property or
obtained any material services from, or sold, leased to others or otherwise
disposed or any material property or furnished any material services to (except
with respect to remuneration for services rendered as a director, officer or
employee of the Company), in the ordinary course of business or otherwise, (i)
Sellers, (ii) any other Affiliate of the Company, (iii) any Person who is an
officer or director of the Company or (iv) any Associate of any person referred
to in clause (i), (ii) or (iii) above. The Company does not owe any amount in
excess of RMB100,000 to, or have any contract with or commitment to, Sellers or
any manager, director, officer or employee of the Company (other than for
compensation for current services not yet due and payable and reimbursement of
expenses arising in the ordinary course of business) and none of such Persons
owes any amount in excess of RMB100,000 to the Company. An “Associate” of any
Person means (i) a corporation or organization of which such Person is an
officer or partner or is, directly or indirectly, the beneficial owner of ten
percent (10%) or more of any class of equity securities, (ii) any trust or other
estate in which such Person has a substantial beneficial interest or as to which
such Person serves as trustee or in a similar fiduciary capacity and (iii) any
relative or spouse of such Person, or any relative of such spouse, who has the
same home as such Person or who is a director or officer of the person or any of
its parents or subsidiaries.
 
- 14 -

--------------------------------------------------------------------------------


 
(e) Neither the Company nor any officer, employee or agent or other person
acting on its behalf has, directly or indirectly, given or agreed to give any
gift or similar benefit (other than with respect to bona fide payments for which
adequate consideration has been given) to any customer, governmental employee or
other person who is or may be in a position to help or hinder the business of
the Company (or assist the Company in connection with any actual or proposed
transaction) (i) which might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) which, if not
continued in the future, would have an adverse effect on the assets, business,
operations or prospects of the Company or which would subject the Company to
suit or penalty in any private or governmental litigation or proceeding, (iii)
for any of the purposes described in Section 162(c) of the Code, or (iv) for
establishment or maintenance of any concealed fund or concealed bank account.
 
Section 4.16 Contracts.
 
(a) The Company is not a party to or bound by:
 
(i) any contract for the purchase, sale or lease of real property;
 
(ii) any contract for the sale of goods or services which involved the payment
of more than RMB250,000 in fiscal year ended 2008, which the Company reasonably
anticipates will involve the payment of more than RMB250,000 in fiscal year
ending 2009 or which extends beyond fiscal year ending 2010;
 
(iii) any contract for the purchase, licensing or development of software to be
used by the Company;
 
(iv) any consignment, distributor, dealer, manufacturers representative, sales
agency, advertising representative or advertising or public relations contract;
 
(v) any guarantee of the obligations of customers, officers, managers,
directors, employees, Affiliates or others;
 
(vi) any agreement which provides for, or relates to, the incurrence by the
Company of debt for borrowed money (including, without limitation, any interest
rate or foreign currency swap, cap, collar, hedge or insurance agreements, or
options or forwards on such agreements, or other similar agreements for the
purpose of managing the interest rate and/or foreign exchange risk associated
with its financing);
 
(vii) any contract not made in the ordinary course; or
 
(viii) any other contract, agreement, commitment, understanding or instrument
which is material to the Company.
 
- 15 -

--------------------------------------------------------------------------------


 
(b) Each of the leases, contracts and other agreements listed in Schedules
4.10(B), 4.11(B), 4.12 and 4.16 (collectively, the “Company Agreements”)
constitutes a valid and binding obligation of the parties thereto and is in full
force and effect and (except for those Company Agreements which by their terms
will expire prior to the Closing Date or are otherwise terminated prior to the
Closing Date in accordance with the provisions hereof) will continue in full
force and effect after the Closing, in each case without breaching the terms
thereof or resulting in the forfeiture or impairment of any rights thereunder
and without the consent, approval or act of, or the making of any filing with,
any other party. The Company has fulfilled and performed its obligations under
each of the Company Agreements, and the Company is not in, or alleged to be in,
breach or default under, nor is there or is there alleged to be any basis for
termination of, any of the Company Agreements and no other party to any of the
Company Agreements has breached or defaulted thereunder, and no event has
occurred and no condition or state of facts exists which, with the passage of
time or the giving of notice or both, would constitute such a default or breach
by the Company or by any such other party. The Company is not currently
renegotiating any of the Company Agreements or paying liquidated damages in lieu
of performance thereunder. None of the Company Agreements contains terms unduly
burdensome to the Company or is harmful to its business. Complete and correct
copies of each of the Company Agreements have heretofore been delivered to Buyer
by Sellers.
 
Section 4.17 No Violation, Litigation or Regulatory Action.
 
(a) the assets of the Company and their uses comply with all applicable
Requirements of Laws and Court Orders;
 
(b) the Company has complied with all Requirements of Laws and Court Orders
which are applicable to its assets or business;
 
(c) there are no lawsuits, claims, suits, proceedings or investigations pending
or, to the best knowledge of Sellers or the Company, threatened against or
affecting the Company nor, to the best knowledge of Sellers or the Company, is
there any basis for any of the same, and there are no lawsuits, suits or
proceedings pending in which Sellers is the plaintiff or claimant;
 
(d) there is no action, suit or proceeding pending or, to the best knowledge of
Sellers or the Company, threatened which questions the legality or propriety of
the transactions contemplated by this Agreement; and
 
(e) to the best knowledge of Sellers or the Company, no legislative or
regulatory proposal or other proposal for the change in any Requirements of Law
or the interpretation thereof has been adopted or is pending which could
adversely affect the Company.
 
Section 4.18 Environmental Matters. The operations of the Company comply with
all applicable Environmental Laws.
 
Section 4.19 Insurance. Schedule 4.19 sets forth a list and brief description
(including nature of coverage, limits, deductibles, premiums and the loss
experience for the most recent five years with respect to each type of coverage)
of all policies of insurance maintained, owned or held by or for the benefit of
the Company on the date hereof. Sellers shall (and shall cause the Company to)
keep or cause such insurance or comparable insurance to be kept in full force
and effect through the Closing Date. Sellers has complied (or has caused the
Company to comply) with each of such insurance policies and has not failed to
give any notice or present any claim thereunder in a due and timely manner.
Sellers has delivered to Buyer correct and complete copies of the most recent
inspection reports, if any, received from insurance underwriters as to the
condition of the assets and properties of the Company.
 
Section 4.20 Intentionally Not Used.
 
Section 4.21 Bank Accounts; Powers of Attorney; Minute Books. True and complete
copies of the minute books of the Company have been delivered to Buyer. Such
minute books contain true and complete records of all meetings and other
corporate action taken by the Board of Directors and stockholders of the
Company.
 
- 16 -

--------------------------------------------------------------------------------


 
Section 4.22 No Finder. Neither Sellers, the Company nor any Person acting on
their behalf have paid or become obligated to pay any fee or commission to any
broker, finder or intermediary for or on account of the transactions
contemplated by this Agreement.
 
Section 4.23 Intentionally Not Used.
 
Section 4.24 Disclosure. None of the representations or warranties of Sellers
contained herein, none of the information contained in the Schedules referred to
in this Article IV, and none of the other information or documents furnished to
Buyer or any of its representatives by Sellers or the Company or their
representatives pursuant to the terms of this Agreement, is false or misleading
in any material respect or omits to state a fact herein or therein necessary to
make the statements herein or therein not misleading in any material respect.
There is no fact which adversely affects or in the future is likely to adversely
affect the Company or its business in any material respect which has not been
set forth or referred to in this Agreement or the Schedules hereto.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Sellers to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer hereby represents and warrants to
Sellers and agrees as follows:
 
Section 5.1 Organization of Buyer.
 
(a) R&G is a company duly organized, validly existing and in good standing under
the laws of Hong Kong and has full corporate power and authority to own or lease
and to operate and use its properties and assets and to carry on its business as
now conducted.
 
(b) ZYTX is a company duly organized, validly existing and in good standing
under the laws of The People’s Republic of China and has full corporate power
and authority to own or lease and to operate and use its properties and assets
and to carry on its business as now conducted.
 
Section 5.2 Authority of Buyer.
 
(a) R&G has full power and authority to execute, deliver and perform this
Agreement and all of the Buyer Ancillary Agreements. The execution, delivery and
performance of this Agreement and the Buyer Ancillary Agreements by R&G have
been duly authorized and approved by R&G’s board of directors and do not require
any further authorization or consent of R&G or its stockholders. This Agreement
has been duly authorized, executed and delivered by R&G and is the legal, valid
and binding agreement of R&G enforceable in accordance with its terms, and each
of the Buyer Ancillary Agreements has been duly authorized by R&G and upon
execution and delivery by R&G will be a legal, valid and binding obligation of
R&G enforceable in accordance with its terms.
 
(b) ZYTX has full power and authority to execute, deliver and perform this
Agreement and all of the Buyer Ancillary Agreements. The execution, delivery and
performance of this Agreement and the Buyer Ancillary Agreements by ZYTX have
been duly authorized and approved by ZYTX’s board of directors and do not
require any further authorization or consent of ZYTX or its stockholders. This
Agreement has been duly authorized, executed and delivered by ZYTX and is the
legal, valid and binding agreement of ZYTX enforceable in accordance with its
terms, and each of the Buyer Ancillary Agreements has been duly authorized by
ZYTX and upon execution and delivery by ZYTX will be a legal, valid and binding
obligation of ZYTX enforceable in accordance with its terms.
 
- 17 -

--------------------------------------------------------------------------------


 
Section 5.3 Neither the execution and delivery of this Agreement nor any of the
Buyer Ancillary Agreements or the consummation of any of the transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:
 
(a) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (1) the
Certificates of Incorporation or Charters of R&G or ZYTX, (2) any material note,
instrument, agreement, mortgage, lease, license, franchise, permit or other
authorization, right, restriction or obligation to which either R&G or ZYTX is a
party or any of their properties are subject or by which they are bound, (3) any
Court Order to which either R&G or ZYTX is a party or by which it is bound or
(4) any Requirements of Laws affecting either R&G or ZYTX; or
 
(b) require the approval, consent, authorization or act of, or the making by
either R&G or ZYTX of any declaration, filing or registration with, any Person.
 
ARTICLE 6
Intentionally Not Used.
 
ARTICLE 7
ADDITIONAL AGREEMENTS
 
Section 7.1 Covenant Not to Compete or Solicit Business.
 
(a) In furtherance of the sale of the Shares to Buyer hereunder and more
effectively to protect the value and goodwill of the assets and business of the
Company, Sellers covenants and agrees that, for a period ending on the two (2)
year anniversary of the Closing Date, neither Sellers nor any of its Affiliates
will:
 
(i) directly or indirectly (whether as principal, agent, independent contractor,
partner or otherwise) own, manage, operate, control, participate in, perform
services for, or otherwise carry on, a business similar to or competitive with
the business conducted by the Company on the date hereof anywhere in The
People’s Republic of China (it being understood by the parties hereto that the
business prohibited activities are not limited to any particular region because
such business has been conducted by the Company throughout The People’s Republic
of China and the prohibited activities may be engaged in effectively from any
location in The People’s Republic of China; or
 
(ii) induce or attempt to persuade any employee, agent or customer of the
Company to terminate such employment, agency or business relationship in order
to enter into any such relationship on behalf of any other business organization
in competition with the business conducted by the Company on the date hereof;
 
(iii) provided, that nothing set forth in this Section 7.1 shall prohibit
Sellers or its Affiliates from owning not in excess of five percent (5%) in the
aggregate of any class of capital stock of any corporation if such stock is
publicly traded and listed on any national or regional stock exchange.
 
(b) In addition, Sellers covenants and agrees that neither it nor any of its
Affiliates will divulge or make use of any trade secrets or other confidential
information of the Company other than to disclose such secrets and information
to Buyer or its Affiliates.
 
- 18 -

--------------------------------------------------------------------------------


 
(c) In the event Sellers or any Affiliate of Sellers violates any of its
obligations under this Section 7.1, Buyer or the Company may proceed against it
in law or in equity for such damages or other relief as a court may deem
appropriate. Sellers acknowledge that a violation of this Section 7.1 may cause
Buyer or the Company irreparable harm which may not be adequately compensated
for by money damages. Sellers therefore agrees that in the event of any actual
or threatened violation of this Section 7.1, Buyer or the Company shall be
entitled, in addition to other remedies that it may have, to a temporary
restraining order and to preliminary and final injunctive relief against Sellers
or such Affiliate of Sellers to prevent any violations of this Section 7.1,
without the necessity of posting a bond. The prevailing party in any action
commenced under this Section 7.1 shall also be entitled to receive reasonable
attorneys’ fees and court costs.
 
(d) It is the intent and understanding of each party hereto that if, in any
action before any court or agency legally empowered to enforce this Section 7.1,
any term, restriction, covenant or promise in this Section 7.1 is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency.
 
Section 7.2 Access to Records after Closing. For a period of four (4) years
after the Closing Date, Buyer and its representatives shall have reasonable
access to all of the books and records relating to the Company which Sellers or
any of its Affiliates may retain after the Closing Date. Such access shall be
afforded by Sellers and its Affiliates upon receipt of reasonable advance notice
and during normal business hours. Buyer shall be solely responsible for any
costs and expenses incurred by it pursuant to this Section 7.2. If Sellers or
any of its Affiliates shall desire to dispose of any of such books and records
prior to the expiration of such six-year period, Sellers shall, prior to such
disposition, give Buyer a reasonable opportunity, at Buyer’s expense, to
segregate and remove such books and records as Buyer may select.
 
Section 7.3 Confidential Nature of Information. Each party agrees that it will
treat in confidence all documents, materials and other information which it
shall have obtained regarding the other party during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein and the preparation of this Agreement and other related
documents, and, in the event the transactions contemplated hereby shall not be
consummated, each party will return to the other party all copies of nonpublic
documents and materials which have been furnished in connection therewith. Such
documents, materials and information shall not be communicated to any third
Person (other than, in the case of Buyer, to its counsel, accountants, financial
advisors or lenders, and in the case of Sellers, to its counsel, accountants or
financial advisors). No Person shall use any confidential information in any
manner whatsoever except solely for the purpose of evaluating the proposed
purchase and sale of the Shares or the negotiation or enforcement of this
Agreement or any agreement contemplated hereby; provided that after the Closing
Buyer and the Company may use or disclose any confidential information related
to the Company or its assets or business. The obligation of each party to treat
such documents, materials and other information in confidence shall not apply to
any information which (i) is or becomes lawfully available to such party from a
source other than the furnishing party, (ii) is or becomes available to the
public other than as a result of disclosure by such party or its agents, (iii)
is required to be disclosed under applicable law or judicial process, but only
to the extent it must be disclosed, or (iv) such party reasonably deems
necessary to disclose to obtain any of the consents or approvals contemplated
hereby.
 
Section 7.4 No Public Announcement. Neither Buyer nor Sellers shall (nor shall
Sellers permit the Company to), without the approval of the other, make any
press release or other public announcement concerning the transactions
contemplated by this Agreement, except as and to the extent that any such party
shall be so obligated by law or the rules of any stock exchange or quotation
system, in which case the other party shall be advised and the parties shall use
their best efforts to cause a mutually agreeable release or announcement to be
issued; provided that the foregoing shall not preclude communications or
disclosures necessary to implement the provisions of this Agreement or to comply
with the accounting and U.S. Securities and Exchange Commission disclosure
obligations.
 
- 19 -

--------------------------------------------------------------------------------


 
Section 7.5 Expenses. Each party hereto will pay all costs and expenses incident
to its negotiation and preparation of this Agreement and to its performance and
compliance with all agreements and conditions contained herein on its part to be
performed or complied with, including the fees, expenses and disbursements of
its counsel and accountants. All costs and expenses, if any, incurred by the
Company in connection with this Agreement and the transactions contemplated
hereby, including the fees, expenses and disbursements of the Company’s counsel
and accountants shall be paid by Sellers.
 
Section 7.6 Further Assurances. From time to time following the Closing, Sellers
shall execute and deliver, or cause to be executed and delivered, to the Company
such other bills of sale, deeds, endorsements, assignments and other instruments
of conveyance and transfer as Buyer or the Company may reasonably request or as
may be otherwise necessary to more effectively convey and transfer to, and vest
in, the Company Buyer and put the Company in possession of, any part of the
assets or properties of the Company not in its possession on the Closing Date.
 
ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARTIES
 
Section 8.1 Conditions to Buyer’s Obligations. The obligations of Buyer to
purchase the Shares pursuant to this Agreement shall, at the option of Buyer, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
(a) Each of the representations and warranties of Sellers contained or referred
to herein shall be true and correct on the Closing Date as though made on the
Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Buyer and there shall have been delivered to Buyer a certificate to such effect,
dated the Closing Date, signed on behalf of Sellers, in addition to the other
deliveries specified in Section 3.4.
 
(b) The parties shall have received all approvals and actions of or by all
Governmental Bodies which are necessary to consummate the transactions
contemplated hereby, which are required to be obtained prior to the Closing by
applicable Requirements of Laws.
 
(c) The Company shall have received all required consents, in form and substance
reasonably satisfactory to Buyer, to the transactions contemplated hereby from
the other parties to all contracts, leases, agreements and permits to which the
Company is a party or by which the Company or any of its assets or properties is
affected.
 
Section 8.2 Conditions to Sellers’ Obligations. The obligations of Sellers to
sell the Shares pursuant to this Agreement shall, at the option of Sellers, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:
 
(a) Each of the representations and warranties of R&G contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Sellers or any transaction contemplated by this Agreement; and there shall have
been delivered to Sellers a certificate to such effect, dated the Closing Date
and signed on behalf of R&G by an authorized officer of R&G, in addition to the
other deliveries specified in Section 3.3.
 
- 20 -

--------------------------------------------------------------------------------


 
(b) Each of the representations and warranties of ZYTX contained or referred to
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Sellers or any transaction contemplated by this Agreement; and there shall have
been delivered to Sellers a certificate to such effect, dated the Closing Date
and signed on behalf of ZYTX by an authorized officer of ZYTX, in addition to
the other deliveries specified in Section 3.3.
 
(c) The parties shall have received all approvals and actions of or by all
Governmental Bodies necessary to consummate the transactions contemplated
hereby, which are required to be obtained prior to the Closing by applicable
Requirements of Laws.
 
ARTICLE 9
[Reserved.]
 
ARTICLE 10
INDEMNIFICATION
 
Section 10.1 Indemnification by Sellers.
 
(a) Sellers agrees to indemnify and hold harmless Buyer from and against any and
all Losses and Expense incurred by Buyer up to the Purchase Price in connection
with or arising from:
 
(i) any breach by Sellers of any of its covenants in this Agreement or in any
Sellers Ancillary Agreement;
 
(ii) any failure of Sellers to perform any of its obligations in this Agreement
or in any Sellers Ancillary Agreement; or
 
(iii) any breach of any warranty or the inaccuracy of any representation of
Sellers contained or referred to in this Agreement or any certificate delivered
by or on behalf of Sellers pursuant hereto;
 
provided that, without limitation of Sellers’s indemnification obligations under
clause (i) or (ii) of this subsection (a), Sellers shall be required to
indemnify and hold harmless under clause (iii) of this subsection with respect
to Loss and Expense incurred by Buyer as a result of inaccuracies only to the
extent that the aggregate amount of such Loss and Expense exceeds RMB100,000.
 
(b) The indemnification provided for in this Section 10.1 shall terminate two
(2) years after the Closing Date (and no claims shall be made by any Buyer under
this Section 10.1 thereafter), except that the indemnification by Sellers shall
continue as to:
 
(i) the representations and warranties of Sellers set forth in Sections 4.1 and
4.2;
 
(ii) any Loss or Expense of which Buyer has notified Sellers in accordance with
the requirements of Section 10.3 on or prior to the date such indemnification
would otherwise terminate in accordance with this Section 10.1, as to which the
obligation of Sellers shall continue until the liability of Sellers shall have
been determined pursuant to this Article X and Sellers shall have reimbursed
Buyer for the full amount of such Loss and Expense in accordance with this
Article X.
 
- 21 -

--------------------------------------------------------------------------------


 
Section 10.2 Indemnification by Buyer.
 
(a) Buyer agrees to indemnify and hold harmless Sellers from and against any and
all Loss and Expense incurred by Sellers up to the Purchase Price in connection
with or arising from:
 
(i) any breach by Buyer of any of its covenants or agreements in this Agreement
or in any Buyer Ancillary Agreement;
 
(ii) any failure by Buyer to perform any of its obligations in this Agreement or
in any Buyer Ancillary Agreement; or
 
(iii) any breach of any warranty or the inaccuracy of any representation of
Buyer contained or referred to in this Agreement or in any certificate delivered
by or on behalf of Buyer pursuant hereto;
 
provided that, without limitation of Buyer’s indemnification obligations under
clauses (i) and (ii) of this subsection (a), Buyer shall be required to
indemnify and hold harmless under clause (iii) of this subsection with respect
to Loss and Expense incurred by Sellers only to the extent that the aggregate
amount of such Loss and Expense exceeds RMB100,000.
 
(b) The indemnification provided for in this Section 10.2 shall terminate two
(2) years after the Closing Date (and no claims shall be made by Sellers under
this Section 10.2 thereafter), except that the indemnification by Buyer shall
continue as to:
 
(i) the representations and warranties of Buyer set forth in Sections 5.1 and
5.2; and
 
(ii) any Loss or Expense of which Sellers has notified Buyer in accordance with
the requirements of Section 10.3 on or prior to the date such indemnification
would otherwise terminate in accordance with this Section 10.2, as to which the
obligation of Buyer shall continue until the liability of Buyer shall have been
determined pursuant to this Article X, and Buyer shall have reimbursed Sellers
for the full amount of such Loss and Expense in accordance with this Article X.
 
Section 10.3 Notice of Claims.
 
(a) Any party seeking indemnification hereunder shall give to the party
obligated to provide indemnification to such Indemnified Party (the
“Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder and shall include
in such Claim Notice (if then known) the amount or the method of computation of
the amount of such claim, and a reference to the provision of this Agreement or
any other agreement, document or instrument executed hereunder or in connection
herewith upon which such claim is based; provided, that (i) a Claim Notice in
respect of any action at law or suit in equity by or against a third Person as
to which indemnification will be sought shall be given promptly after the action
or suit is commenced; and (ii) failure to give such notice shall not relieve the
Indemnitor of its obligations hereunder except to the extent it shall have been
prejudiced by such failure.
 
(b) After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article X shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of Loss and Expense suffered by it.
 
- 22 -

--------------------------------------------------------------------------------


 
Section 10.4 Third Person Claims.
 
(a) Subject to Section 10.4(b), the Indemnified Party shall have the right to
conduct and control, through counsel of its choosing, the defense, compromise or
settlement of any third Person claim, action or suit against such Indemnified
Party as to which indemnification will be sought by any Indemnified Party from
any Indemnitor hereunder, and in any such case the Indemnitor shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Indemnified Party in connection therewith;
provided, that (i) the Indemnitor may participate, through counsel chosen by it
and at its own expense, in the defense of any such claim, action or suit as to
which the Indemnified Party has so elected to conduct and control the defense
thereof; and (ii) the Indemnified Party shall not, without the written consent
of the Indemnitor (which written consent shall not be unreasonably withheld),
pay, compromise or settle any such claim, action or suit, except that no such
consent shall be required if, following a written request from the Indemnified
Party, the Indemnitor shall fail, within fourteen (14) calendar days after the
making of such request, to acknowledge and agree in writing that, if such claim,
action or suit shall be adversely determined, such Indemnitor has an obligation
to provide indemnification hereunder to such Indemnified Party. Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay, settle or
compromise any such claim, action or suit without such consent, provided that in
such event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless such consent is unreasonably withheld.
 
(b) If any third Person claim, action or suit against any Indemnified Party is
solely for money damages or, where Sellers is the Indemnitor, will have no
continuing effect in any material respect on the Company or its business, assets
or operations, then the Indemnitor shall have the right to conduct and control,
through counsel of its choosing, the defense, compromise or settlement of any
such third Person claim, action or suit against such Indemnified Party as to
which indemnification will be sought by any Indemnified Party from any
Indemnitor hereunder if the Indemnitor has acknowledged and agreed in writing
that, if the same is adversely determined, the Indemnitor has an obligation to
provide indemnification to the Indemnified Party in respect thereof, and in any
such case the Indemnified Party shall cooperate in connection therewith and
shall furnish such records, information and testimony and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnitor in connection therewith; provided that
the Indemnified Party may participate, through counsel chosen by it and at its
own expense, in the defense of any such claim, action or suit as to which the
Indemnitor has so elected to conduct and control the defense thereof.
Notwithstanding the foregoing, the Indemnified Party shall have the right to
pay, settle or compromise any such claim, action or suit, provided that in such
event the Indemnified Party shall waive any right to indemnity therefor
hereunder unless the Indemnified Party shall have sought the consent of the
Indemnitor to such payment, settlement or compromise and such consent was
unreasonably withheld, in which event no claim for indemnity therefor hereunder
shall be waived.
 
ARTICLE 11
[Reserved.]
 
ARTICLE 12
GENERAL PROVISIONS
 
Section 12.1 Survival of Obligations. All representations, warranties,
covenants, agreements and obligations contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement; provided,
however, that, except as otherwise provided in Article X, the representations
and warranties contained in Articles IV and V (other than the representations
and warranties contained in Sections 4.1, 4.2, 4.3, 4.7, 4.10, and 4.18 and the
covenants and agreements contained in Sections 7.2 and 7.4, each of which shall
survive indefinitely) shall terminate on the two (2) year anniversary of the
Closing Date. Except as otherwise provided herein, no claim shall be made for
the breach of any representation or warranty contained in Articles IV or V or
under any certificate delivered with respect thereto under this Agreement after
the date on which such representations and warranties terminate as set forth in
this.
 
- 23 -

--------------------------------------------------------------------------------


 
Section 12.2 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) if transmitted by Fax when confirmation of
transmission is received, or (iii) if sent by registered or certified mail,
return receipt requested, or by private courier when received; and shall be
addressed as follows:
 
(a) If to either R&G or ZYTX (or to the Company after the Effective Date), to:
 
Rise and Grow Limited
Flat/Room 42, 4F, New Henry House
10 Ice House Street, Central, Hong Kong
Attention:
Ms. Betty Xu
Facsimile #:
86 – 10 – 8721 6018

 
with a copy to:
K&L Gates LLP
200 S. Biscayne Boulevard, Suite 3900
Miami, Florida 33131-2399
Attention:
Clayton E. Parker, Esq.
Facsimile:
(305) 358-7095

 
(b) If to Sellers, at:
 
Bian Yong
9-6-601
Huilongguan North Community
Chang Ping District
Beijing, the PRC 102208
Attention:
Bian Yong
Telecopy #:
[            ]

 
Li Zhong
9-6-601
Huilongguan North Community
Chang Ping District
Beijing, the PRC 102208
Attention:
Li Zhong
Telecopy #:
[            ]

 
or to such other address as such party may indicate by a notice delivered to the
other party hereto.
 
Section 12.3 Successors and Assigns.
 
(a) Either party may assign any of its rights hereunder, but no such assignment
shall relieve it of its obligations hereunder.
 
- 24 -

--------------------------------------------------------------------------------


 
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns. The successors and permitted
assigns hereunder shall include without limitation, in the case of Buyer, any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise). Nothing in this Agreement, expressed or implied, is
intended or shall be construed to confer upon any Person other than the parties
and successors and assigns permitted by this Section 12.3 any right, remedy or
claim under or by reason of this Agreement.
 
Section 12.4 Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules referred to herein and the documents delivered pursuant hereto contain
the entire understanding of the parties hereto with regard to the subject matter
contained herein or therein, and supersede all prior agreements, understandings
or letters of intent between or among any of the parties hereto. This Agreement
shall not be amended, modified or supplemented except by a written instrument
signed by an authorized representative of each of the parties hereto.
 
Section 12.5 Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any party, it is in writing signed
by an authorized representative of such party. The failure of any party hereto
to enforce at any time any provision of this Agreement shall not be construed to
be a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.
 
Section 12.6 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.
 
Section 12.7 Execution in Counterparts. This Agreement may be executed in two
(2) or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to each of Sellers and Buyer.
 
Section 12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of Hong Kong.
 
- 25 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed the day and year first above written.

 

    BUYER:             RISE AND GROW LIMITED                    
By:
/s/ Junjun XU                                                          
   
Name:
Junjun XU                                                                
   
Title:
Chief Executive Officer                                           
       
(Witness)
     
/s/ Mingfei YANG
             
Name:  Mingfei YANG
         
ZYTX TECHNOLOGY CO., LTD.
                   
By:
/s/ Junjun XU                                                            
   
Name:
Junjun XU                                                                  
   
Title:
Chief Executive Officer                                             
       
(Witness)
     
/s/ Mingfei YANG
             
Name:  Mingfei YANG              
     

 
- 26 -

--------------------------------------------------------------------------------


 

   
SELLERS:
         
By:   /s/ Bian Yong                                                
   
Name:   Bian Yong
               
By:  /s/ Li Zhong                                                   
   
Name:   Li Zhong



- 27 -

--------------------------------------------------------------------------------

